I think the judgment appealed from should be affirmed. As originally embraced in the constitution of 1885, Section 21 of Article V read as follows:
"The County Commissioners of each county shall divide it into as many Justice Districts, not less than two, as they may deem necessary. There shall be elected one Justice of the Peace for each of the said districts. He shall hold his office for four years."
As amended in 1944, Section 21 of Article V reads as follows:
"There shall be not more than five Justice Districts in each county, and there shall be elected one Justice of the Peace for each Justice District, who shall hold office for four years. Existing Justice Districts are hereby recognized, but the *Page 179 
Legislature may, by special Act, from time to time change the boundaries of any such District now or hereafter established, and may establish new or abolish any such District now or hereafter existing. Provided however, that any such changes shall be submitted to the people of any county so affected, by referendum at the next ensuing general election."
Casual inspection discloses that original Section 21, Article V. authorized the County Commissioners to divide each county into "as many Justice Districts, not less than two, as they may deem necessary." By the 1944 amendment the maximum number of Justice Districts was fixed at five but the minimum was not changed. The 1944 amendment specifically recognized "existing districts" and gave the legislature power to "change the boundaries of any such district now or hereafter established, and may establish new or abolish any such district now or hereafter existing," but there is not a word in the amendment withdrawing from the County Commissioners power to divide the County into Justice Districts.
The majority opinion reads this power out of the constitution by implication. The rule is well settled that repeals by implication are not favored. Here this rule is supported by the fact that the County Commissioners have for more than sixty years been clothed with the power to divide the County into Justice Districts. It is the place where such power logically resides, and there is not a word in the 1944 amendment that can be reasonably construed as withdrawing that power from them. The resolution adopted by legislature submitting the 1944 amendment to the electorate speaks of it as an "amendment" and not as a substitute for the original. The General practice in submitting constitutional amendments to the people by the legislature, is to use the word "amend" or "amended" when nothing more is intended, but when the purpose is to repeal or substitute a new or different provision for the old, then the word "repeal" and "substitute for" or words to that effect are employed. There is no showing whatever to do more than amend here.
When the 1944 amendment in terms recognized "existing Justice Districts," it could have reference to none other than those created by the County Commissioners, and when it was *Page 180 
authorized to change the boundaries of "such" districts and to establish new, or abolish any "such district, it could have reference to none other than those created by the County Commissioners. In construing amendments to a statute or the constitution, Courts are without power to strike down the original instrument by implication unless the terms of the amendment are the direct antithesis of the original instrument, or are so opposed to it in meaning, that they cannot be reconciled on any reasonable basis. Since the resolution purported to do nothing more than amend, there certainly should be positive showing of an intent to strike down a provision, the import of the one stricken here.
I think the majority opinion ignores this cardinal rule of interpretation and in doing so, reads out of the constitution by implication a power vested in the County Commissioners that was not contemplated by the people.
I think the chancellor's conclusion was correct and should be affirmed. I therefore dissent.
CHAPMAN, J., concurs.